                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

TRAMELL TROTT,

       Plaintiff,

               V.                             : Civ. No. 18-478-CFC

CORPORAL NATHANIEL PAYTON,

               Defendant.

                                   MEMORANDUM ORDER

       At Wilmington, this >f~ay of October 2018, having considered Plaintiff's

request for counsel (D.I. 9);

       IT IS ORDERED that Plaintiff's request for counsel (D.I. 9) is DENIED without

prejudice to renew, for the reasons that follow:

       1.      Plaintiff Tramell Trott, an inmate at the James T. Vaughn Correctional

Center in Smyrna, Delaware, filed this lawsuit pursuant to 42 U.S.C. § 1983. (D.I. 3)

He appears pro se and was granted permission to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915. (D.I. 5)

       2.      Plaintiff seeks counsel on the grounds that he is unable to afford counsel,

the issues are complex, he has extremely limited access to the law library, he has

unsuccessfully sought counsel, he has limited knowledge of the law, he suffers from bi-

polar disorder that can affect his daily activities and thought process and it hinders his

ability to fully comprehend this civil litigation.



                                                 1
       3.      Federal Rule of Civil Procedure 17(c)(2) provides that "[t]he court must

appoint a guardian ad litem - or issue another appropriate order - to protect a minor or

incompetent person who is unrepresented in an action." The United States Court of

Appeals for the Third Circuit has determined that the district court has a responsibility to

inquire sua sponte under Rule 17(c)(2), whether a prose litigant is incompetent to

litigate his action and, therefore, is entitled to either appointment of a guardian ad litem

or other measures to protect his rights.     See Powell v. Symons, 680 F.3d 301, 307 (3d

Cir. 2012).

       4.      The Court considers whether Rule 17(c) applies "[i]f a court [is] presented

with evidence from an appropriate court of record or a relevant public agency indicating

that the party had been adjudicated incompetent, or if the court receive[s] verifiable

evidence from a mental health professional demonstrating that the party is being or has

been treated for mental illness of the type that would render him or her legally

incompetent." Powell, 680 F.3d at 307 (citing Ferre/Ii v. River Manor Health Care Ctr.,

323 F.3d 196, 201 (2d Cir. 2003)). The Court "need not inquire sua sponte into a pro

se plaintiff's mental competence based on a litigant's bizarre behavior alone, even if

such behavior may suggest mental incapacity." Id. at 303 (citations omitted). The

decision whether to appoint a next friend or guardian ad litem rests with the sound

discretion of the district court.   Powell, 680 F.3d at 303.

       5.      In the instant action, Plaintiff makes bald allegations of mental illness.

Plaintiff has not submitted any verifiable evidence of incompetence to the Court. Thus,




                                               2
the Court has no duty to conduct a sua sponte determination of competency under Rule

17(c)(2).

        6.     A pro se litigant proceeding in forma pauperis has no constitutional or

statutory right to representation by counsel. 1 See Brightwell v. Lehman, 637 F.3d 187,

192 (3d Cir. 2011); Tabron v. Grace, 6 F.3d 147,153 (3d Cir. 1993).           However,

representation by counsel may be appropriate under certain circumstances, after a

finding that a plaintiff's claim has arguable merit in fact and law.     Tabron, 6 F.3d at 155.

          7.   After passing this threshold inquiry, the Court should consider a number of

factors when assessing a request for counsel.        Factors to be considered by a court in

deciding whether to request a lawyer to represent an indigent plaintiff include: (1) the

merits of the plaintiff's claim; (2) the plaintiff's ability to present his or her case

considering his or her education, literacy, experience, and the restraints placed upon

him or her by incarceration; (3) the complexity of the legal issues; (4) the degree to

which factual investigation is required and the plaintiff's ability to pursue such

investigation; (5) the plaintiff's capacity to retain counsel on his or her own behalf; and

(6) the degree to which the case turns on credibility determinations or expert testimony.

See Montgomery v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at

155-56. The list is not exhaustive, nor is any one factor determinative.          Tabron, 6 F.3d

at 157.



1 See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989)
(§ 1915(d) (now§ 1915(e)(1 )) does not authorize a federal court to require an unwilling
attorney to represent an indigent civil litigant, the operative word in the statute being
"request.").

                                                3
       8.     Assuming, solely for the purpose of deciding this motion, that Plaintiff's

claims have merit in fact and law, several of the Tabron factors militate against granting

his request for counsel. A review of the Complaint indicates that the issues are not

complex.    In addition, to date, the filings demonstrate Plaintiff's ability to articulate his

claims and represent himself.      Therefore, the Court will deny Plaintiff's request for

counsel without prejudice to renew.      Should the need for counsel arise later, one can

be sought at that time.




                                               4
